Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“exhaust gas purification member” in claims 1, 3-4 and 6-15 interpreted to cover ceramic particulate treatment media (See [0045]).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jean Paul (FR 2930296 A1) (hereinafter “Paul” English translation provided in the IDS)
Regarding claim 1, Paul reference teaches an exhaust gas purification and recirculation device, including: an upstream pipe (see item18/42/68) extending along a first direction (see Figure 1; extending from item 18 towards item 44), and in which at least one exhaust gas purification member (item 52) is housed; a first downstream pipe (see figure below; the pipe running from item 76 towards item 30), extending along a second direction, and in which at least one heat exchanger (item 32) is housed; a second downstream pipe (see figure below; the pipe running from item 50 towards item 44) configured to be connected to an exhaust gas outlet tube; and an intermediate chamber that comprises an exhaust gas inlet (figure 1 item 94) communicating with the upstream pipe, downstream from the at least one exhaust gas purification member (see figure 1 item 52), a first exhaust gas outlet (see item 58) communicating with the first downstream pipe, and a second exhaust gas outlet (see item 50) communicating with the second downstream pipe, wherein the upstream pipe and the first downstream pipe extend on a same side of the intermediate chamber (see figure 1; upstream 18/42/68 and first downstream pipe, item 76 towards item 30, are on the same side of intermediate chamber 94). Paul is different from claim 1 in that it does not explicitly teach an angle between 0 and 45. However, Paul further discloses that the angle formed between the first direction and the second direction is comprised between 0 and 90 (see figure 1; It is due to the fact that there is a curved 90 degree elbow extended 44 to 48) Accordingly, the first direction of the upstream pipe through the elbow can be any direction from vertical to horizontal as shown in Fig. 1.  Accordingly, the range of first directions versus second directions is from parallel to perpendicular or 0 to 90 degrees with reference to any of the first directions through the 

    PNG
    media_image1.png
    851
    1236
    media_image1.png
    Greyscale

Regarding claim 3, Paul teaches the exhaust gas purification and recirculation device of claim 1, Paul further discloses that the angle formed between the first direction and the second direction is comprised between 0 and 90 (see figure 1; It is due to the fact that there is a curved 90 degree elbow extended 44 to 48) Accordingly, the first direction of the upstream pipe through the elbow can be any direction from vertical to horizontal as shown in Fig. 1.  Accordingly, the range of first directions versus second directions is from parallel to perpendicular or 0 to 90 degrees with reference to any of the first directions through the elbow.  Accordingly, since the range of 0 to 30 falls within the prior art range, a prima facie case of obviousness exists.  See MPEP 2144.05(I).  
Regarding claim 4, Paul teaches the exhaust gas purification and recirculation device of claim 1, Paul further discloses that the angle formed between the first direction and the second direction is equal to 0 (see figure 1; the upstream pipe extending along a first direction when gets parallel to the first downstream makes an angle of 0).
Regarding claim 6, Paul teaches the exhaust gas purification and recirculation device of claim 1, Paul further discloses that the intermediate chamber is delimited by a shell (see figure 1; the outer casing (46)) formed by an assembly of at least two shell parts attached on one another (see figure 1; the outer casing (46) having a tubular portion (68) connected to a bottom (72))
Regarding claim 7, Paul teaches the exhaust gas purification and recirculation device of claim 6, Paul further discloses that the shell includes: a first shell part (see figure 1; the tubular portion (68)) comprising the exhaust gas inlet and the first exhaust gas outlet and a second shell part (see figure 1; a bottom (72)) comprising the second exhaust gas outlet (see figure 1 item 50).
Regarding claim 8, Paul teaches the exhaust gas purification and recirculation device of claim 1, Paul further discloses that the device is having a filter (see figure 1 item 54). Paul is different from claim 8 in that it does not teach the first exhaust outlet covered by a filter. However, it would be obvious to one having ordinary skill in the art to modify the Paul reference to extend the size of the filter towards the first exhaust outlet (see figure 1 item 58) to cover the exhaust outlet by the filter in order to achieve more filtration of the particulate matter. Accordingly, a prima facie case of obviousness exists See MPEP 2144.04(IV)(A) Changes in Size/Proportion  where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a 
Regarding claim 9, Paul teaches the exhaust gas purification and recirculation device of claim 1, Paul further discloses that the intermediate chamber includes exhaust gas guide elements arranged to guide a portion of exhaust gas exiting the exhaust gas inlet toward the first exhaust gas outlet (see figure 1; the walls extending from the connecting point of 68 and 72/76 acts as guide elements to guide a portion of the exhaust gas towards the gas outlet 58).
Regarding claim 10, Paul teaches the exhaust gas purification and recirculation device of claim 1, Paul further discloses the intermediate chamber is at least partly delimited by a shell, the shell comprising a concave side (see figure 1; concave towards exhaust gas outlet as seen from item 68/72 towards 50); converging toward the second exhaust gas outlet (see figure 1; the intermediate chamber formed by the combination of two shell parts has a convergence near the exhaust gas outlets 58 and 50).
Regarding claim 11, Paul teaches the exhaust gas purification and recirculation device of claim 1, Paul further discloses that the device has a bypass pipe parallel to the first downstream pipe (see figure 1 item 60; the pipe is parallel the first downstream pipe), the bypass pipe being able to be closed by a dedicated valve (see figure 1 item 62).
Regarding claim 12, Paul teaches the exhaust gas purification and recirculation device of claim 1, Paul further discloses that the exhaust gas inlet is arranged across from the second exhaust gas outlet (see figure 1 item 48 is across item 50)
Regarding claim 13, Paul reference teaches an exhaust gas purification and recirculation device that includes an upstream pipe (see item18/42/68) extending along a first direction (see Figure 1; extending from item 42 towards item 44), and in which at least one exhaust gas purification member (item 52) is housed; a first downstream pipe (see figure below; the pipe running from item 76 towards 30), extending along a second direction, and in which at least one heat exchanger (item 32) is housed; a second downstream pipe (see figure below; the pipe running from item 50 towards item 44) configured to be connected to an exhaust gas outlet tube; and an intermediate chamber that comprises an exhaust gas inlet (figure 1 item 94) communicating with the upstream pipe, downstream from the at least one exhaust gas purification member (see figure 1 item 52), a first exhaust gas outlet (see item 58) communicating with the first downstream pipe, and a second exhaust gas outlet (see item 50) communicating with the second downstream pipe, wherein the upstream pipe and the first downstream pipe extend on a same side of the intermediate chamber (see figure 1; upstream and first downstream pipe are on the same side of intermediate chamber 94). Paul is different from claim 1 in that it does not explicitly teach an angle between 0 and 45. However, Paul further discloses that the angle formed between the first direction and the second direction is comprised between 0 and 90 (see figure 1; It is due to the fact that there is a curved 90 degree elbow extended 44 to 48) Accordingly, the first direction of the upstream pipe through the elbow can be any direction from vertical to horizontal as shown in Fig. 1.  Accordingly, the range of first directions versus second directions is from parallel to perpendicular or 0 to 90 degrees with reference to any of 

    PNG
    media_image1.png
    851
    1236
    media_image1.png
    Greyscale

Regarding claim 14, Paul reference teaches the motor vehicle exhaust system according to claim 14, Paul reference further teaches that at least one exhaust gas purification member extends along the first direction (see figure 1; item 52 extends along the first direction of the upstream pipe) and wherein the at least one heat exchanger extends along the second direction (see figure 1; item 32 extends along the second direction of first downstream pipe)
Regarding claim 15, Paul reference teaches the exhaust gas purification and recirculation device according to claim 1, wherein the at least one exhaust gas purification member extends along the first direction (see figure 1; item 52 extends along the first direction of the upstream pipe) and wherein the at least one heat exchanger extends along the second direction (see figure 1; item 32 extends along the second direction of first downstream pipe)
Response to Arguments
Applicant's arguments filed 10 December, 2020 have been fully considered but they are not persuasive. 
Applicant’s argument regarding the pending claims and cancelled claims is considered and accepted.
Applicant’s argument regarding the term “exhaust gas purification member” is considered but is not persuasive. Applicant is reminded that 112(f) interpretation is not overcome since evidence of the term “exhaust gas purification member” being a well-known term of the art has not been submitted or established.
Applicant’s argument regarding the currently amended claim 1 is considered and claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Paul. As to the applicant’s argument that Paul does not disclose the angle between 0 and 45. Paul discloses that the angle is comprised between 0 and 90 (see figure 1; It is due to the fact that there is a curved 90 degree elbow extended 44 to 48, and covers all of the angles between parallel, i.e. 0 degrees, and perpendicular, i.e. 90 degrees) and the angle between 0 and 45 falls within the prior art range, and are therefore met by a section of the curved elbow.


    PNG
    media_image2.png
    491
    647
    media_image2.png
    Greyscale

Applicant further argues that Paul discloses an exhaust gas purification member housed within an outer casing and extends along a direction C. Applicant is reminded that the examiner is relying on the teachings of Paul that an upstream pipe (see item18/42/68) extending along a first direction (see Figure 1; extending from item 18 towards item 44), and in which exhaust gas purification member (item 52) is housed. So the upstream pipe of the Paul reference is not to be interpreted as to be the item 18, or item 42 and or item 68 separately. 
Applicant further argues that the heat exchanger 32 of the Paul reference is housed within the outer shell 74 and Paul reference discloses an angle of 90 between the first and second direction. Applicant is reminded that Paul discloses that the angle is (see figure 1; It is due to the fact that there is a curved 90 degree elbow extended 44 to 48) and the angle between 0 and 45 falls within the prior art range.
Applicant further argues that the independent claim 13 has been amended in a similar manner to claim 1 and is allowable for the same reason. Applicant is reminded that the same ground of rejection of claim 1 is applied to claim 13 in a similar manner.
Applicant’s argument regarding new dependent claims 14-15 is considered and these claims have been rejected using Paul reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAFIZ M. AAMIR
Examiner
Art Unit 1773